Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on November 25, 2019. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show 
every feature of the invention specified in the claims.  Therefore, the “second surface contact object” in Claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities: 
Claim 8
“the porous first flexible triboelectric layer” should be --the first flexible triboelectric layer--
Claim 11
“each concave flexible electrode” should be --each of the one or more concave flexible electrodes--
“the concave flexible electrode” should be --the one or more concave flexible electrodes--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 14-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Park et al. (U.S. Publication No. 2015/0061464; hereinafter “Park”).
Regarding claim 1, Park discloses an electric generator comprising: a piezoelectric generator (Fig. 7, 100e) comprising: a flexible piezoelectric layer (Fig. 7, 150) for generating ([0090]) a first electric power (Fig. 7, first electric power generated by 150) via piezoelectric effect ([0090]) under contact (Fig. 7; [0090]) between ([0090]) the electric generator (“hybrid electric generator” - [0090]) and a first surface contact object (“mass M” - [0089]); a first flexible dielectric layer (Fig. 7, 160) partially or fully covering (Fig. 7) a top surface (Fig. 7, top surface of 150) of the flexible piezoelectric layer (Fig. 7, 150); a second flexible dielectric layer (Fig. 7; “an insulating layer having a high dielectric constant may be further provided on the top surface of the first electrode 112, in order to uniformly grow the piezoelectric nanowires 150” [0091]) partially or fully covering (Fig. 7) a bottom surface (Fig. 7, top surface of 150) of the flexible piezoelectric layer (Fig. 7, 150); a first flexible electrode layer (Fig. 7, 122) comprising a first covering portion (Fig. 7, portion of 122 covering top surface of 160) partially or fully covering (Fig. 7) a top surface (Fig. 7, top surface of 160) of the first flexible dielectric layer (Fig. 7, 160); and a second flexible electrode layer (Fig. 7, 112) comprising a second covering portion (Fig. 7, portion of 112 covering bottom surface of insulating layer) partially or fully covering (Fig. 7) a bottom surface (Fig. 7, bottom surface of insulating layer) of the second flexible dielectric layer (Fig. 7; “an insulating layer having a high dielectric constant may be further provided on the top surface of the first electrode 112, in order to uniformly grow the piezoelectric nanowires 150” [0091]); and a first flexible triboelectric layer (first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) partially or fully covering ([0090]) a top surface (Fig. 7, top surface of portion of 122 covering top surface of 160) of the first covering portion (Fig. 7, portion of 122 covering top surface of 160) of the first flexible electrode layer (Fig. 7, 122) for generating ([0090]) a second electric power ([0090] – second electric power generated by the first triboelectric layer) via triboelectric effect ([0090]) under contact ([0090]) and separation ([0090]) between ([0090]) the first flexible triboelectric layer (first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) and the first surface contact object (“mass M” - [0089]).  
Regarding claim 2, Park discloses the electric generator of claim 1 further comprising a second flexible triboelectric layer (second triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) partially or fully covering ([0090]) a bottom surface (Fig. 7, bottom surface of portion of 112 covering bottom surface of insulating layer) of the second covering portion (Fig. 7, portion of 112 covering bottom surface of insulating layer) of the second flexible electrode layer (Fig. 7, 112) for generating ([0090]) a third electric power ([0090] – third electric power generated by the second triboelectric layer) via triboelectric effect ([0090]) under contact ([0090]) and separation ([0090]) between ([0090]) the second flexible triboelectric layer (second triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) and a second surface contact object (Fig. 7, 110; [0090]).  
Regarding claim 3, Park discloses the electric generator of claim 1, wherein the first flexible triboelectric layer (first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) has negative electronegativity ([0062]; [0090]).  
Regarding claim 4, Park discloses the electric generator of claim 1, wherein the first flexible triboelectric layer (first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) has a charge affinity ([0062]) value between -1 nC/J and -200 nC/J ([0062]).  
Regarding claim 5, Park discloses the electric generator of claim 1, wherein the first flexible triboelectric layer (first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) comprises a polymer ([0062]), an electrostatic textile ([0062]), or a cellulose-based material ([0062]).  
Regarding claim 6, Park discloses the electric generator of claim 5, wherein the polymer ([0062]) is silicone ([0062]), polyimide ([0062]), polyurethane ([0062]), rubber ([0062]), polyester, or nylon, the electrostatic textile ([0062]) is an electrostatic fabric ([0062]), or an electrostatic cloth ([0062]), the cellulose-based material ([0062]) is a paper ([0062]).  
Regarding claim 7, Park discloses the electric generator of claim 1, wherein the first flexible triboelectric layer (first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) is porous ([0062]).  
Regarding claim 8, Park discloses the electric generator of claim 7, wherein the porous first flexible triboelectric layer (first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) has porosity ([0062]) between 10% and 80% ([0062]), each pore ([0062]) of the porous first flexible triboelectric layer (first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) has a diameter ([0062]) between 0.1 μm and 100 μm ([0062]).  
Regarding claim 9, Park discloses the electric generator of claim 1 further comprising a partial flexible electrode (portion of electrode covering top surface of first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) partially covering a top surface (top surface of first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) of the first flexible triboelectric layer (first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]).  
Regarding claim 10, Park discloses the electric generator of claim 9, wherein the partial flexible electrode (portion of electrode covering top surface of first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) covers (Fig. 2; [0090]; [0062]) an area (Fig. 2; [0090]; [0062]) between 1% and 50% (Fig. 2; [0090]; [0062]) of a total area (Fig. 2; [0090]; [0062]) of the top surface (top surface of first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) of the first flexible triboelectric layer (first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]).  
Regarding claim 14, Park discloses the electric generator of claim 1, wherein the flexible piezoelectric layer (Fig. 7, 150) comprises a polymer matrix ([0091]; [0062]), an inorganic piezoelectric material ([0091]; [0062]) and an electrical conducting material ([0091]; [0062]).  
Regarding claim 15, Park discloses the electric generator of claim 1, wherein each of the first flexible dielectric layer (Fig. 7, 160) and the second flexible dielectric layer (Fig. 7; “an insulating layer having a high dielectric constant may be further provided on the top surface of the first electrode 112, in order to uniformly grow the piezoelectric nanowires 150” - [0091]) comprises silicone ([0091]).  
Regarding claim 16, Park discloses the electric generator of claim 1, wherein the first flexible electrode layer (Fig. 7, 122) further comprises a first protruding portion (Fig. 7, top portion of 120-122 protruding above spacer 170) protruding (Fig. 7; [0091]) from the top surface (Fig. 7, top surface of 160) of the first flexible dielectric layer (Fig. 7, 160) for providing a first ohmic contact (Fig. 7, first ohmic contact to 122) to a load (Fig. 7, load connected between electrodes 122/112), the second flexible electrode layer (Fig. 7, 112) further comprises a second protruding portion (Fig. 7, bottom portion of 110-112 protruding below spacer 170) protruding (Fig. 7; [0091]) from the bottom surface (Fig. 7, bottom surface of insulating layer) of the second flexible dielectric layer (Fig. 7; “an insulating layer having a high dielectric constant may be further provided on the top surface of the first electrode 112, in order to uniformly grow the piezoelectric nanowires 150” - [0091]) for providing a second ohmic contact (Fig. 7, first ohmic contact to 112) to the load (Fig. 7, load connected between electrodes 122/112).  
Regarding claim 17, Park discloses the electric generator of claim 1, wherein each of the first flexible electrode layer (Fig. 7, 122) and the second flexible electrode layer (Fig. 7, 112) comprises a conductive fabric ([0060]), a conductive sponge ([0060]), a metal foil ([0060]), or a metal mesh ([0060]).  
Regarding claim 18, Park discloses a system for generating electric power comprising: the electric generator (“hybrid electric generator” - [0090]) of claim 1; and a surface contact object (“mass M” - [0089]) for contacting ([0058]; [0089]) the electric generator (“hybrid electric generator” - [0090]) to generate electric power ([Abstract]).  
Regarding claim 19, Park discloses the system of claim 18, wherein the first flexible triboelectric layer (first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) has negative electronegativity ([0062]; [0090]), the surface contact object (“mass M” - [0089]) has positive electronegativity ([0058]).  
Regarding claim 20, Park discloses the system of claim 18, wherein the first flexible triboelectric layer (first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) has a charge affinity value ([0062]) between -1 nC/J and -200 nC/J ([0062]), the surface contact object (“mass M” - [0089]) has a charge affinity value ([0058]) between +3 nC/J and +60 nC/J ([0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Park in view of Mahmud et al. (U.S. Publication No. 2020/0204089; hereinafter “Mahmud”).
Regarding claim 11, Park teaches the electric generator of claim 1 further comprising a top surface (top surface of first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) of the first flexible triboelectric layer (first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) in a way that empty space (empty space between electrode and first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) is present between the electrode (electrode portion spaced apart of top surface of first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) and the first flexible triboelectric layer (first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]).  Park does not teach a stereo-structured packaging layer (Fig. 9a, Copper/PET layer; [0126]) comprising one or more concave flexible electrodes (Fig. 9a, Copper electrode layer; [0126]), each concave flexible electrode (Fig. 9a, Copper electrode layer; [0126]) partially covering (Fig. 9a) a top surface (Fig. 9a, top surface of nanostructure; [0126]).
Mahmud, however, does teach a stereo-structured packaging layer comprising one or more concave flexible electrodes, each concave flexible electrode partially covering a top surface.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Park to include the features of Mahmud because it would provide good electrical conductivity thereby improving electron transfer.  
Regarding claim 12, Park as modified teaches the electric generator of claim 11, wherein the empty space (empty space between electrode and first triboelectric layer of “triboelectric generator” portion of “hybrid electric generator” - [0090]; [0062]) has a height between 0.3 mm and 5.0 mm (“A distance between the first and second triboelectric layers 113 and 123 may be, for example, about 0 mm to about 10 mm and may be about 0 mm to about 1 mm” - [0062]).  
Regarding claim 13, Park as modified teaches the electric generator of claim 11.  Park does not teach the stereo-structured packaging layer further comprises a polymer layer covering a top surface of the one or more concave flexible electrodes.
Mahmud, however, does teach the stereo-structured packaging layer (Fig. 9a, Copper/PET layer; [0126]) further comprises a polymer layer (Fig. 9a, PET layer) covering (Fig. 9a) a top surface (Fig. 9a, top surface of copper electrode layer; [0126]) of the one or more concave flexible electrodes (Fig. 9a, Copper electrode layer; [0126]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Park to include the features of Mahmud because it would provide good electrical conductivity thereby improving electron transfer.  

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837